NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Argued November 15, 2017 
                              Decided December 15, 2017 
                                            
                                        Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            DANIEL A. MANION, Circuit Judge
                             
                            MICHAEL S. KANNE, Circuit Judge
                             
 
No. 17‐1794 
 
PETER ABATANGELO and                            Appeal from the United States District 
CALVITA J. FREDERICK,                           Court for the Northern District   
      Plaintiffs‐Appellants,                    of Illinois, Eastern Division. 
                                                 
      v.                                        No. 16 C 8730 
                                                 
WELLS FARGO BANK, N.A., and                     Matthew F. Kennelly, 
DLJ MORTGAGE CAPITAL, INC.,                     Judge. 
      Defendants‐Appellees. 
 
                                       O R D E R 

       After losing their homes in separate foreclosure actions in state court, 
Peter Abatangelo and Calvita Frederick brought this action under 42 U.S.C. § 1983 
against their mortgagees, Wells Fargo Bank and DLJ Mortgage Capital. They demanded 
that the foreclosure judgments be set aside and that their homes be returned, on the 
premise that an aspect of the foreclosure process in Illinois denied them equal 
protection. The district court, relying on the Rooker‐Feldman doctrine, see D.C. Court of 
No. 17‐1794                                                                                                                      Page 2 
 
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co. 263 U.S. 413 (1923), 
dismissed the case for lack of subject‐matter jurisdiction. We affirm.   
        The two foreclosure actions before us are wholly unrelated, and so one might 
wonder why they appear in the same case. See FED. R. CIV. P. 20(a). Nonetheless, 
misjoinder of parties is not a ground for dismissal, and so we can disregard this 
problem. See FED. R. CIV. P. 21. In the first case, Wells Fargo filed a foreclosure action 
against Abatangelo in Illinois circuit court. That court entered a judgment of foreclosure 
and later confirmed the judicial sale of the residence. Abatangelo appealed, and the 
Illinois Appellate Court affirmed. Wells Fargo Bank, N.A. v. Abatangelo, 2013 WL 6844090, 
at *4 (Ill. App. Ct. 2013). He then filed petitions for rehearing in the appellate court and 
for leave to appeal to the Supreme Court of Illinois. Both were denied. In the second 
case, DLJ filed a foreclosure action against Frederick. There too the circuit court entered 
a judgment of foreclosure and later confirmed the sale of the property. Frederick 
appealed, but the appellate court upheld the foreclosure and judicial sale, DLJ Mortg. 
Capital, Inc. v. Frederick, 12 N.E.3d 778, 781 (Ill. App. Ct. 2014), and the state supreme 
court denied leave to appeal. 
        Abatangelo and Frederick then jointly filed this federal lawsuit under 42 U.S.C. 
§ 1983, each claiming that the appellate court’s decisions in the pertinent foreclosure 
action violated the federal constitutional right to equal protection. The Illinois Mortgage 
Foreclosure Law concerning judicial sales, 735 ILCS 5/15‐1508(b), they note, restricts 
appellate challenges to foreclosure judgments. Those seeking to appeal from a 
foreclosure judgment are more restricted than ordinary appellants in Illinois courts, 
because the latter are protected by Illinois Supreme Court Rule 301, which provides that 
a judgment of a circuit court in a civil case is “appealable as of right.” The distinction, 
Abatangelo and Frederick contend, violates the Equal Protection Clause. They asked the 
district court to invalidate all of the state‐court decisions in their cases, order the return 
of their homes, and dismiss Wells Fargo’s and DLJ’s foreclosure actions.   
       The district court initially dismissed the case on the basis of claim preclusion. 
Plaintiffs moved for reconsideration, but the defendants responded with a request that 
the court revise the dismissal to reflect a lack of subject‐matter jurisdiction. The court 
granted the defendants’ motion and clarified that it lacked subject‐matter jurisdiction 
under the Rooker‐Feldman doctrine. The court added that if the case somehow escaped 
the clutches of that doctrine, it would be barred by claim preclusion. It modified the 
judgment to show that the dismissal was for lack of jurisdiction, and this appeal 
followed.   
No. 17‐1794                                                                                                                      Page 3 
 
       The district court was correct to make this modification. The Rooker‐Feldman 
doctrine divests all federal courts except the Supreme Court of subject‐matter 
jurisdiction to adjudicate suits by plaintiffs who effectively seek review of an adverse 
state‐court judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 
(2005); Iqbal v. Patel, 780 F.3d 728, 729 (7th Cir. 2015). 
        Recognizing that they have a problem, the plaintiffs urge that Rooker‐Feldman 
does not apply to their case because they are not “ask[ing] this court to review and 
reverse” the foreclosure judgments. But that is precisely what their complaint asks the 
district court to do—and much more. And they explicitly ask this court to “send the 
cases back to the Illinois Appellate Court.” Their theory is that the state appellate court 
denied them equal protection by limiting its review of the foreclosure judgments. It is 
impossible to grant relief from this perceived harm without “disregarding or effectively 
vacating” the state‐court judgments. See Mains v. Citibank, N.A., 852 F.3d 669, 677 (7th 
Cir.), cert. denied, 86 U.S.L.W. 3128 (U.S. Oct. 2, 2017) (No. 17‐89). The plaintiffs’ lawsuit 
seeks reversal of the state appellate‐court decisions, as well as the circuit‐court 
decisions. Avoiding the use of the word “reverse” does not change anything. See id. at 
675 (“Claims that directly seek to set aside a state-court judgment are de facto appeals 
that trigger the doctrine.”); Landers Seed Co. v. Champaign Nat’l Bank, 15 F.3d 729, 733 
(7th Cir. 1994) (explaining that district court lacks subject‐matter jurisdiction to consider 
constitutional challenge if granting relief effectively would require invalidating state 
appellate decision). 
       The plaintiffs also seem to misunderstand the exception to the Rooker‐Feldman 
doctrine that allows plaintiffs to raise claims in federal court if they “were not afforded 
a ‘reasonable opportunity’ to raise their claims in state court.” Gilbert v. Ill. State Bd. of 
Educ., 591 F.3d 896, 901–902 (7th Cir. 2010). They argue that their constitutional claims 
did not arise until the appellate court issued its decisions, and so they did not have an 
opportunity to raise them in state court. That is not correct. In Gilbert, this court 
concluded that the plaintiff had a reasonable opportunity to litigate his constitutional 
claims, which that plaintiff attributed to the appellate court’s decision, through a 
petition for rehearing or an appeal to the state supreme court. Id. at 902. The same is 
true here. See Hale v. Comm. on Character and Fitness, 335 F.3d 678, 682–83 (7th Cir. 2003) 
(invoking Rooker‐Feldman when state‐court litigant had opportunity to file a petition for 
a writ of certiorari). Both plaintiffs petitioned for rehearing in the appellate court and 
sought leave to appeal to the Supreme Court of Illinois. Indeed, the plaintiffs expressly 
note that they raised “the issue of the [c]onstitutional violation” in at least Frederick’s 
petition for rehearing. As the district court noted, “[t]hese allegations establish both 
No. 17‐1794                                                                                                                      Page 4 
 
plaintiffs’ opportunity to assert the constitutional issue once it was presented[,] and 
either their failure to do so or the rejection of their contention.”   
        The plaintiffs take the position that they did not have a reasonable opportunity 
to raise their constitutional claims in state court because their petitions for rehearing 
and for review by the supreme court were denied. But, as in Gilbert, the denials of the 
plaintiffs’ petitions do not mean they lacked the opportunity to raise their constitutional 
claim. See Gilbert, 591 F.3d at 902. Moreover, if the constitutional claims did not arise 
until the appellate court gave its reasons for ruling against them, then they could have 
appealed to the supreme court as of right under Illinois Supreme Court Rule 317. See 
Gilbert, 591 F.3d at 902 (explaining that Rule 317 authorizes appeal as of right if 
constitutional claim arises for the first time as result of appellate decision). The plaintiffs 
bypassed those opportunities, as well as the opportunity to petition for review in the 
Supreme Court of the United States. See U.S. SUP. CT. RULE 13; Remer v. Burlington Area 
Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000) (“[N]o matter how erroneous or 
unconstitutional the state court judgment may be, the Supreme Court of the United 
States is the only federal court that could have jurisdiction to review a state court 
judgment.”) In short, plaintiffs had all the opportunity to raise their federal claims that 
was required.   
        In their reply brief, the plaintiffs reverse course to differentiate themselves from 
the plaintiff in Gilbert. They now contend that they could not raise their constitutional 
claims in the state circuit court because the restrictions on challenging a foreclosure 
judgment after confirmation of a judicial sale are the result of the Supreme Court of 
Illinois’s ruling in Wells Fargo Bank, N.A. v. McCluskey, 999 N.E.2d 321 (Ill. 2013), and not 
the appellate court’s rulings in their particular cases. But that is not what they argued in 
their opening brief, where they insisted that the McCluskey decision did not prevent the 
appellate court from broadening the scope of its review. 
          McCluskey holds that the Illinois Mortgage Foreclosure Law displaces the more 
liberal Illinois Code of Civil Procedure and provides the rules for adjudicating attacks 
on a judgment of foreclosure after a judicial sale has been confirmed. McCluskey, 999 
N.E.2d at 323. The Illinois Appellate Court in these cases cited McCluskey to support its 
conclusion that, in challenging the foreclosure proceedings, both plaintiffs were limited 
to identifying defects in the judicial sale rather than seeking to overturn the underlying 
judgment of foreclosure. Abatangelo, 2013 WL 6844090, at *3; Frederick, 12 N.E.3d at 781. 
This was a new ruling, plaintiffs say, and thus McCluskey is the source of their harm and 
they could not have appealed as of right under Illinois Supreme Court Rule 317.   
No. 17‐1794                                                                                                                      Page 5 
 
       This argument fails too. Although McCluskey was not decided until after the 
plaintiffs had filed their state‐court appeals, they were not harmed directly by that 
decision. Instead, any harm they suffered flowed from the appellate court’s application 
of the opinion and the preexisting foreclosure statute. And either way, the notion that 
McCluskey is the source of their harm is nonsensical in light of what the plaintiffs now 
say they seek: a “remand” to the Illinois Appellate Court so that it can start all over 
again. If such a transfer could occur (and we cannot imagine how), the state appellate 
court would be bound by a decision of the state supreme court. See Vill. of Deerfield v. 
Greenberg, 550 N.E.2d 12, 16 (Ill. App. Ct. 1990). Despite their arguments to the contrary, 
the plaintiffs could have raised the scope of their ability to appeal in petitions for leave 
to appeal to the Supreme Court of Illinois and in petitions for writs of certiorari filed 
with the Supreme Court of the United States.   
        Rooker‐Feldman to one side, we cannot resist adding that underneath all of this is 
an obviously frivolous complaint. State action is an element of any claim under § 1983. 
Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 815 (7th Cir. 2009); 
Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001). Private banks are normally not 
state actors, London v. RBS Citizens, N.A., 600 F.3d 742, 746–748 (7th Cir. 2010), and 
plaintiffs have not offered any theory that could overcome this gaping hole in their case. 
One way or the other, this case was doomed. We AFFIRM the judgment of the district 
court.